Electronically Filed
                                                        Supreme Court
                                                        SCPW-XX-XXXXXXX
                                                        15-JUN-2022
                                                        10:07 AM
                                                        Dkt. 11 ODDP




                           SCPW-XX-XXXXXXX

          IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                    DUANE BERTLEMAN, Petitioner,

                                 vs.

   MAX N. OTANI, in his official capacity as Director of the
   Department of Public Safety, State of Hawai#i, Respondent.


                       ORIGINAL PROCEEDING
            (CASE NOS. 2CPC-XX-XXXXXXX, 2PC161000093)

           ORDER DENYING PETITION FOR WRIT OF MANDAMUS
 (By: Recktenwald, C.J., Nakayama, McKenna, Wilson, and Eddins, JJ.)

          Upon consideration of petitioner Duane Bertleman’s

petition for writ of mandamus, filed on May 23, 2022, the

documents attached and submitted in support, and the record,

petitioner has not demonstrated that he lacks alternative means

to seek relief.    Petitioner may seek relief by filing a HRPP Rule

40 petition in the circuit court.      An extraordinary writ is thus

not warranted.    See Kema v. Gaddis, 91 Hawai#i 200, 204, 982 P.2d

334, 338 (1999) (explaining that a writ of mandamus is an

extraordinary remedy that will not issue unless the petitioner
demonstrates a clear and indisputable right to relief and a lack

of alternative means to redress adequately the alleged wrong or

obtain the requested action); Barnett v. Broderick, 84 Hawai#i

109, 111, 929 P.2d 1359, 1361 (1996) (stating, with respect to a

public official, mandamus relief is available to compel an

official to perform a duty allegedly owed to an individual only

if the individual’s claim is clear and certain, the official’s

duty is ministerial and so plainly prescribed as to be free from

doubt, and no other remedy is available).   Accordingly,

          It is ordered that the petition for writ of mandamus is

denied.

          DATED: Honolulu, Hawai#i, June 15, 2022.

                                    /s/ Mark E. Recktenwald

                                    /s/ Paula A. Nakayama

                                    /s/ Sabrina S. McKenna

                                    /s/ Michael D. Wilson

                                    /s/ Todd W. Eddins




                                2